     Case 2:17-cv-01896-MCE-JDP Document 56 Filed 04/01/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    GREGORY MINER,                                      No. 2:17-cv-01896-MCE-JDP (PC)
12                        Plaintiff,
13            v.                                          ORDER
14    W. DAVID SMILEY, et al.,
15                        Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On February 12, 2020, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within fourteen days. None of the parties have

23   filed objections to the findings and recommendations.

24           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   /////
                                                          1
     Case 2:17-cv-01896-MCE-JDP Document 56 Filed 04/01/21 Page 2 of 2


 1           Accordingly, IT IS HEREBY ORDERED that:
 2           1. The findings and recommendations filed February 12, 2020, are adopted in full; and
 3           2. Defendants’ motion for summary judgment (ECF No. 29) is granted;
 4           3. Plaintiff’s motion for settlement conference (ECF No. 26) is denied as moot; and
 5           4. The Clerk of Court is directed to enter judgment in defendants’ favor and close the
 6   case.
 7           IT IS SO ORDERED.
 8

 9   Dated: March 31, 2021

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                       2
